            Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



  AERITAS, LLC,

                 Plaintiff                          Case No. 6:20-cv-01066


                 v.                                 JURY TRIAL DEMANDED


  BURGER KING CORPORATION

                 Defendant



                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aeritas, LLC (“Aeritas” or “Plaintiff”) files this Complaint for patent

infringement against Burger King Corporation. (“BK” or “Defendant”), and alleges as

follows:

                              NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et

seq.

                                        PARTIES

       2.       Aeritas is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business in Dallas, Texas.

       3.       Upon information and belief, BK is a corporation organized under the

laws of the State of Delaware, with a place of business at 1210 North Valley Mills

Dr., Waco, Texas 76710.
             Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 2 of 22




                               JURISDICTION AND VENUE

        4.       This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a).

        5.       Upon information and belief, Defendant is subject to personal jurisdiction of this

Court based upon it having regularly conducted business, including the acts complained of herein,

within the State of Texas and/or deriving substantial revenue from goods and services provided to

individuals in Texas and in this District.

        6.       Venue is proper in this District under 28 U.S.C. § 1400 because Defendant has

committed acts of infringement and has regular and established places of business in this judicial

district.

                       OVERVIEW OF THE BURGER KING APP

        7.       Defendant provides for its customers use the Burger King App, which is available

for use with iOS and Android devices:




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 2
            Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 3 of 22




https://apps.apple.com/us/app/burger-king-app/id638323895




https://play.google.com/store/apps/details?id=wb.mobile.cx.client.droid

       8.       The Burger King App uses the location of the user’s device in order to identify the

user’s location and to operate properly.




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 3
       Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 4 of 22




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 4
            Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 5 of 22




       9.       The Burger King App and server uses the user’s location to identify nearby Burger

King stores.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 5
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 6 of 22




       10.    The Burger King App uses the user’s spoken input as criteria to search for and

locate desired Burger King stores.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 6
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 7 of 22




       11.    The Burger King App uses the user’s touch screen input as criteria to search for and

locate desired Burger King stores.




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 7
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 8 of 22




       12.     The Burger King App allows a user to select a particular location as a favorite

location, and the App provides additional details regarding the favorite location.




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 8
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 9 of 22




       13.    The Burger King App and server allow the user to create an order for items at a

particular Burger King location.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 9
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 10 of 22




       14.       When placing an order, the Burger King App provides additional details for a

selected item.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 10
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 11 of 22




       15.       Based on the user’s location and saved favorites, the Burger King App is able to

search for and obtain information related to each, including stores that are currently accepting

mobile orders.




       16.       When the Burger King App is connected to the Burger King server, the App is able

to receive notifications from the server, including a non-verbal response to spoken input.




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 11
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 12 of 22




       17.     The Burger King App includes notification criteria, which is used to determine

when notifications are delivered to the user’s device, including price changes dependent on

different locations.




               COUNT I (Infringement of U.S. Patent No. 8,055,285)

       18.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth herein.

       19.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,055,285 (the “’285

Patent”), entitled MIXED-MODE INTERACTION, which issued on November 8, 2011. A copy

of the ’285 Patent is attached as Exhibit PX-285.

       20.     The ’285 Patent is valid, enforceable, and was duly issued in full compliance with

       21.     Title 35 of the United States Code.




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 12
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 13 of 22




       22.     Defendant has been and is now infringing one or more claims of the ’285 Patent

under 35 U.S.C. § 271 by making and using the Burger King App with users’ iOS and Android

devices and the Burger King server in the United States without authority.

       23.     Defendant has also infringed the ’285 Patent by encouraging users of the Burger

King App to use the user’s iOS or Android devices with the Burger King App to practice the claims

of the ’285 Patent.

       24.     Claim 1 recites:

               1.     A method, comprising:

                      at a first time, receiving and storing an input in a user profile in a database,

                              the input comprising consumer interest data;

                      at a second time distinct from the first time, obtaining data identifying a

                              current location of the mobile communication device;

                      based on the input stored in the user profile and the current location of the

                              mobile communication device, initiating a search to locate

                              information pertinent to the input;

                      receiving results derived from the search; and

                      in response to the input and the search, delivering, by a notification server,

                              information to the mobile communications device.

       25.     More particularly, Defendant infringes at least claim 1 of the ’285 Patent.

Defendant receives and stores an input in a user profile in a database, the input comprising

consumer interest data. At a second time, data identifying a current location of the mobile

communications device on which the Accused Instrumentality is installed is obtained. Based on

the input and location, Defendant performs a search to locate pertinent information (e.g., nearby


COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 13
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 14 of 22




stores) and receive the results of such search, distance from mobile device. Defendant then

provides the information to the mobile communications device.

       26.     Aeritas has been damaged by Defendant’s infringing activities.

              COUNT II (Infringement of U.S. Patent No. 9,390,435)

       27.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth herein.

       28.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,390,435 (the “’435

Patent”), entitled MIXED-MODE INTERACTION, which issued on June 12, 2016. A copy of the

’435 Patent is attached as Exhibit PX-435.

       29.     The ’435 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       30.     Defendant has been and is now infringing one or more claims of the ’435 Patent

under 35 U.S.C. § 271 by making and using the Burger King App with users’ iOS and Android

devices and the servers in the United States without authority.

       31.     Defendant has also infringed the ’435 Patent by encouraging users of the Burger

King App to use the user’s iOS or Android devices with the Burger King App to practice the claims

of the ’435 Patent.

       32.     Claim 1 recites:

               1.     Apparatus, comprising:

                      a processor;

                      computer memory holding computer program instructions to: receive first

                              data indicating a permission to provide a mobile device user a

                              notification, the notification having an associated notification

                              criteria;


COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE | 14
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 15 of 22




                       at a given time, determine a location of a mobile device;

                       based at least in part on a determined location of the mobile device and the

                               notification criteria, to provide to the mobile device the notification,

                               the notification being associated at the mobile device with one of:

                               an audible, visual and tactile alert;

                       receive second data as a result of an input being received at the mobile

                               device following the notification;

                       retrieve information associated with the input and the determined location

                               of the mobile device; and

                       provide to the mobile device a response to the input, the response based on

                               the retrieved information.

       33.     More particularly, Defendant infringes at least claim 1 of the ’435 Patent. On

information and belief, Defendant employs a processor and computer memory holding computer

program instructions to perform the functions described above. Defendant receives data indicating

permission to provide a notification to a mobile device user in accordance with notification criteria.

At a given time, Defendant determines the location of the mobile device. Based on the location

and notification criteria, Defendant provides at least a visual alert notification. Defendant receives

second data as a result of an input being received at the mobile device, retrieves information

associated with the input and location, and provides responsive information to the mobile device

(e.g., store information).

       34.     Aeritas has been damaged by Defendant’s infringing activities.

              COUNT III (Infringement of U.S. Patent No. 9,888,107)

       35.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth herein.


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 15
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 16 of 22




       36.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,888,107 (the “’107

       37.     Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’107 Patent is attached as Exhibit PX-107.

       38.     The ’107 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       39.     Defendant has been and is now infringing one or more claims of the ’107 Patent

under 35 U.S.C. § 271 by making and using the Burger King App with users’ iOS and Android

devices and the Burger King servers in the United States without authority.

       40.     Defendant has also infringed the ’107 Patent by encouraging users of the Burger

King App to use the user’s iOS or Android devices with the Burger King App to practice the claims

of the ’107 Patent.

       41.     Claim 5 recites:

               5.     Apparatus, comprising:

                      a processor;

                      computer memory holding computer program instructions to receive first

                              data indicating a permission to provide a mobile device user a

                              notification, the notification having an associated notification

                              criteria;

                      at a given time, determine a location of a mobile device;

                      based on at least in part on a determined location of the mobile device and

                              the notification criteria, to provide to the mobile device the

                              notification, the notification being associated at the mobile device

                              with one of: an audible, visual and tactile alert; receive second data


COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 16
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 17 of 22




                               as a result of an input being received at the mobile device following

                               the notification;

                       retrieve information associated with the input and the determined location

                               of the mobile device; and

                       provide to the mobile device a response to the input, the response based on

                               the retrieved information; wherein the computer program

                               instructions comprise a rules engine that comprises first and second

                               components, a first component that evaluates the notification

                               criteria, and a second component that executes notification rules.

       42.     More particularly, Defendant infringes at least claim 5 of the ’107 Patent. On

information and belief, Defendant employs a processor with computer memory that holds

computer program instructions to perform the functions described above. Defendant receives data

indicating permission to provide a notification to a mobile device user in accordance with

notification criteria. Defendant asks for permission to obtain the user’s location and obtains the

user’s location if permission is granted. Based on the location and notification criteria, Defendant

provides at least a visual alert notification. Defendant receives second data as a result of an input

being received at the mobile device, retrieves information associated with the input and location,

and provides responsive information to the mobile device (e.g., order prices based on store

location). Upon user selecting a different store, a visual notification informing the user of different

pricing and availability. This notification is evidence of a rules engine that evaluates notification

criteria and sends only those notifications that conform to a rule set.

       43.     Aeritas has been damaged by Defendant’s infringing activities.




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE | 17
         Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 18 of 22




              COUNT IV (Infringement of U.S. Patent No. 7,706,819)

       44.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth herein.

       45.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,706,819 (the “’819

Patent”), entitled MIXED-MODE INTERACTION, which issued on April 27, 2010. A copy of

the ’819 Patent is attached as Exhibit PX-819.

       46.     The ’819 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

       47.     Defendant has been and is now infringing one or more claims of the ’819 Patent

under 35 U.S.C. § 271 by making and using the Burger King App with users’ iOS and Android

devices and the Burger King server in the United States without authority.

       48.     Defendant has also infringed the ’819 Patent by encouraging users of the Burger

King App to use the user’s iOS or Android devices with the Burger King App to practice the claims

of the ’819 Patent. Defendant has notice of the ’819 Patent at least as of the date of service of this

complaint.

       49.     Claim 1 recites:

               1.      A method comprising:

                      receiving spoken input from a wireless communication device;

                      obtaining data identifying a current location of the wireless communication

                               device;

                      based on the current location of the wireless communication device and the

                               spoken input, retrieving information;

                      delivering, to the wireless communication device by a notification server, a

                               non-verbal response to the spoken input, the nonverbal response


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 18
          Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 19 of 22




                               based on the retrieved information and including a drill-down menu

                               by which additional information related to the retrieved information

                               can be obtained; and

                      providing additional information related to the retrieved information in

                               response to receipt of at least one additional input provided via the

                               drill-down menu.

       50.     More particularly, Defendant infringes at least claim 1 of the ’819 Patent.

Defendant receives spoken input from a wireless communication device. Defendant obtains data

identifying the current location of the mobile device. Based on the location and the spoken input,

Defendant retrieves information. Defendant delivers to the wireless device by a notification server,

a non-verbal response to the spoken input, the non-verbal response based on the retrieved

information and including a scroll-down menu by which additional information related to the

retrieved information can be obtained. Defendant provides additional information related to the

retrieved information in response to receipt of at least one additional input provided via the scroll-

down menu.

       51.     Aeritas has been damaged by Defendant’s infringing activities.

              COUNT V (Infringement of U.S. Patent No. 10,362,160)

       52.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth

herein.

       53.     Plaintiff is the owner, by assignment, of U.S. Patent No. 10,362,160 (the

“’160 Patent”), entitled MIXED-MODE INTERACTION, which issued on July 23, 2019.

A copy of the ’160 Patent is attached as Exhibit PX-160.




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 19
        Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 20 of 22




       54.    The ’160 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       55.    Defendant has been and is now infringing one or more claims of the ’160

Patent under 35 U.S.C. § 271 by making and using the Burger King App with users’ iOS

and Android devices and the Burger King servers in the United States without authority.

       56.    Defendant has also infringed the ’160 Patent by encouraging users of the

Burger King App to use the user’s iOS or Android devices with the Burger King App to

practice the claims of the ’160 Patent.

       57.    Claim 1 recites:

              1.     Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:

                     receive first data indicating a permission to provide a mobile device

                            user a notification, the notification having an associated

                            notification criteria;

                     at a given time, receive information identifying a determined

                            location of a mobile device;

                     based at least in part on a determined location of the mobile device

                            and the notification criteria, to provide to the mobile device

                            the notification, the notification being associated at the

                            mobile device with one of: an audible, visual and tactile

                            alert;

                     receive second data as a result of an input being received at the


COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 20
        Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 21 of 22




                            mobile device following the notification;

                     retrieve information associated with the input and the determined

                            location of the mobile device; and

                     provide to the mobile device a response to the input, the response

                            based on the retrieved information.

       58.    More particularly, Defendant infringes at least claim 1 of the ’160 Patent.

On information and belief, Defendant employs a processor and computer memory holding

computer program instructions to perform the functions described above. Defendant

receives data indicating permission to provide a notification to a mobile device user in

accordance with notification criteria. At a given time, Defendant determines the location

of the mobile device. Based on the location and notification criteria, Defendant provides

at least a visual alert notification, retrieves information associated with the input and

location, and provides responsive information to the mobile device. On information and

belief, the program instructions include first and second components of a rules engine to

evaluate notification criteria and execute notification rules.

       59.    Aeritas has been damaged by Defendant’s infringing activities.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment
       against

Defendant:

       1.     declaring that the Defendant has infringed the ’285, the ’435, the

              ’107, the ’819, and the ’160 Patents;




COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 21
       Case 6:20-cv-01066-ADA Document 1 Filed 11/19/20 Page 22 of 22




      2.    awarding Plaintiff its damages suffered as a result of Defendant’s

            infringement of the ’285, the ’435, the ’107, the ’819, and the ’160

            Patents;

      3.    awarding Plaintiff its costs, attorneys’ fees, expenses, and interest;

            and

      4.    granting Plaintiff such further relief as the Court finds appropriate.

                                 JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



Dated: November 19, 2020                      Respectfully submitted,

                                              /s/ Raymond W. Mort, III
                                              Raymond W. Mort, III Texas
                                              State Bar No. 00791308
                                              raymort@austinlaw.com

                                              THE MORT LAW FIRM, PLLC
                                              100 Congress Ave, Suite 2000
                                              Austin, Texas 78701
                                              Tel/Fax: (512) 865-7950

                                             ATTORNEYS FOR PLAINTIFF
                                             AERITAS, LLC




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 22
